internal_revenue_service department of the treasury number release date index number washington dc person to contact david bergkuist id telephone number refer reply to cc intl br 3-plr-112570-01 date date do ty legend corp w corp x corp y corp z date b dear this is in response to a letter dated date requesting a ruling that corp y and its subsidiaries be permitted to change from the fair_market_value_method of asset valuation to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense beginning with date b the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp w is a domestic_corporation that is the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis corp w’s stock is widely held and publicly traded corp x is an affiliated domestic indirect subsidiary of corp w that joins in the corp w consolidated federal_income_tax return prior to date a more than percent of the vote and the value of all of the outstanding_stock of corp y a domestic_corporation was held by corp z the remaining outstanding shares of corp y were publicly traded corp w and its pre- acquisition subsidiaries have consistently used the tax_book_value_method of asset plr-112570-01 valuation as described in sec_1_861-9t of the temporary income_tax regulations for purposes of interest_expense apportionment on date a corp y became a wholly owned subsidiary of corp x prior to this acquisition corp y and its subsidiaries were part of the corp z affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar_year basis prior to date a the corp z affiliated_group used the fair_market_value_method of asset valuation as described in sec_1_861-9t of the temporary regulations for purposes of apportioning interest_expense as a result of the acquisition corp y and its subsidiaries will be included in corp w’s consolidated federal_income_tax return for the portion of corp w’s taxable_year that post-dates the acquisition the post-acquisition portion of corp w’s taxable_year begins on date b sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-9t of the temporary regulations provides that for purposes of apportioning interest_expense a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related parties must continue to use such method unless expressly authorized by the commissioner to change methods sec_1_861-9t provides that if the taxpayer chooses the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment sec_1_861-9t sets forth the rules for determining the fair_market_value of taxpayer’s assets under the fair_market_value_method for purposes of apportioning interest_expense corp w requests pursuant to sec_1_861-8t and sec_1_861-9t that corp y and its subsidiaries be permitted to use the tax_book_value_method of asset valuation beginning on date b this request was made in order to conform corp y and its subsidiaries to the method of asset valuation used by other members of the corp w consolidated_group an additional basis for corp w’s request is that corp w and its pre-acquisition subsidiaries wish to remain on the tax_book_value_method of asset valuation corp w’s ruling_request states that it desires to retain the tax_book_value_method because that method decreases complexity and avoids potential disagreements with the service plr-112570-01 with respect to the fair_market_value of assets avoids the cost of having fair_market_value studies performed and provides greater certainty of tax results to both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request corp y and its subsidiaries may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax_book_value_method of asset valuation pursuant to sec_1_861-8t and sec_1_861-9t beginning on date b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely anne o’connell devereaux assistant to the branch chief branch office of the associate chief_counsel international
